Bullard, J.
The only question which this case presents is one of fact, to wit, whether thirty-one bales 'cf cotton, attached as the property of Hightower, one of the defendants, at the suit of the plaintiffs, belonged to him, or to the intervenor R. M. Farley, in whose name they were shipped.
The cotton was raised on the plantation of Hightower, and consequently was originally his property. The evidence does hot show, that there was a-sale to Farley, for a price either fixed, or to be fixed, so as to put the cotton at his risk. On the contrary} it would seem the parties still considered it at the risk of High-tower, and subject to his control. It was consequently liable to be attached by his creditors.

Judgment affirmed.